Citation Nr: 0838776	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 5, 2005, for 
the award of a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a TDIU and assigned an 
effective date of September 25, 2005.  A timely appeal was 
perfected with respect to the effective date for TDIU.  
During the pendency of the veteran's appeal, in March 2007, 
the RO granted an effective date of July 5, 2005, which 
represents a partial grant of the benefit sought.


FINDINGS OF FACT

1. On July 5, 2005, the RO received a claim for an increased 
rating for the veteran's service-connected anxiety disorder.

2.  It is not factually ascertainable that the veteran was 
unable to secure or maintain substantially gainful employment 
due solely to his service-connected disability prior to July 
5, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
July 5, 2005, for the award of TDIU are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a TDIU; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In July 2007, the 
veteran was notified of the way effective dates are 
established.

The veteran's claim was substantiated in June 2006 when he 
was awarded TDIU and assigned an effective date.  The veteran 
had not sought a particular effective date as a part of his 
original claim.  As a result of the award of TDIU and the 
assignment of a specific effective date, section 5103(a) 
notice was no longer required.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for an earlier effective 
date in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  All identified and available records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The Board is satisfied that the 
duties to notify and assist have been met.

Legal Criteria

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
2002); 38 C.F.R. § 3.400(o) (2008); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2008).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  See VAOPGCPREC 12-98.  With 
regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), 
the GC noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  

The veteran has been in receipt of a 70 percent evaluation 
from July 5, 2005, for anxiety disorder.  Thus, the schedular 
criteria for TDIU have been met.

Analysis

A rating action in March 2005 increased a previous 
noncompensable rating for anxiety disorder to 50 percent 
effective October 2004; the veteran was notified of the 
decision and of his right to appeal, but he did not appeal.  
That rating action is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).  

On July 29, 2005, the veteran filed a claim for TDIU, stating 
that the medications prescribed for his anxiety disorder 
prevented him from working.  In September 2005, the veteran 
indicated that he had last worked full-time in 1944, and that 
he had become too disabled to work as a part-time farmer in 
1990.  In May 2006, the veteran was granted an increased 
rating to 70 percent for his service-connected anxiety 
disorder, thus meeting the schedular criteria for a TDIU.  

Since March 2007, the veteran is in receipt of a TDIU 
effective July 5, 2005, the date of his claim for an 
increased rating for an anxiety disorder.  Thus, in order for 
the veteran to receive an earlier effective date, it must be 
factually ascertainable that service-connected disability 
precluded employment earlier than July 5, 2005.  See 38 
C.F.R. § 3.400(o)(1)

The evidence of reflects VA outpatient treatment records 
dated from September 2004 to March 2005, and a VA examination 
dated March 2005.  The outpatient records contain no 
reference to treatment for an anxiety disorder.  The March 
2005 VA examination noted that the veteran had not been 
hospitalized for his disorder, and had had no suicide 
attempts.  He had had private mental health treatment since 
2003 and took 10 milligrams of an antidepressant each day.  
He was 90 years old and unemployed.  The veteran reported 
anxiety with restlessness, tension, increased anxiety, 
sadness, irritability, depression, insomnia, and an inability 
to concentrate.  On mental status examination, the veteran 
was appropriately groomed with good hygiene.  He was alert 
and oriented.  His speech patterns were appropriate; there 
was no evidence of agitation, and his thought process was 
coherent and logical.  There were no hallucinations or 
delusions, no obsessions, phobias, or panic attacks, and 
there was no evidence of suicidal or homicidal ideation.  The 
veteran had intact memory and fair judgment, and his abstract 
thinking was normal.  He did demonstrate a constricted 
affect, poor insight, anxiety and depression.  However, there 
was no inappropriate behavior and the veteran was noted to be 
able to maintain basic activities of daily living.  The 
examiner found that the veteran's signs and symptoms 
seriously interfered with his employment and social 
functioning.  

Based on the evidence of record for the one-year prior to the 
filing of the veteran's claim the Board finds that an earlier 
effective date for TDIU is not warranted.  While the March 
2005 VA examiner did find that the veteran's anxiety disorder 
seriously interfered with his employment and social 
functioning, the mental status examination was largely normal 
with the exception of anxiety, depression, constricted affect 
and poor insight.  Based on the objective findings, it could 
not be concluded that the veteran was precluded from gainful 
employment due to service-connected disability alone.  

Taking all of the evidence into account, the Board finds that 
the record does not demonstrate that the veteran's service-
connected anxiety disorder, in and of itself, was of such 
severity prior to July 5, 2005, as to preclude his 
participation in all forms of substantially gainful 
employment.  Thus, July 5, 2005, is the date upon which 
entitlement to a TDIU arose, and there is no legal basis on 
which to grant an effective date for TDIU prior to that date.    




ORDER

Entitlement to an effective date earlier than July 5, 2005, 
for TDIU is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


